PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QIN et al.
Application No. 15/503,639
Filed: 13 Feb 2017
For: DISPLAY PANEL AND MANUFACTURING METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:
Patent No. 10,705,368
Issued:  7 Jul 2020
Attorney Docket No. CU-73121


This is a decision on the Renewed Petition for Retroactive Foreign Filing License Under 37 C.F.R. § 5.25, filed March 5, 2021.

This Petition is hereby DISMISSED.

Applicable Law, Rules and MPEP

The statute provides for the grant of a retroactive foreign filing license where “the failure to procure such license [prior to filing an application in a foreign country] was through error”. 

To this point, 35 U.S.C. § 184(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 



37 CFR § 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in
accordance with § 5.13 or § 5.14(a), and shall include: 

(1) A listing of each of the foreign countries in which the unlicensed patent
application material was filed,

(2) The dates on which the material was filed in each country,

(3) A verified statement (oath or declaration) containing:

(i) An averment that the subject matter in question was not under a secrecy
order at the time it was filed abroad, and that it is not currently under a
secrecy order,

(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and

(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and

(4) The required fee (§ 1.17(g) of this chapter).

(b) The explanation in paragraph (a) of this section must include a showing of facts
rather than a mere allegation of action through error.  The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The above explanation must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by all those persons responsible for or having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.

Analysis

Here, the instant petition has satisfied the following requirements of 37 CFR 5.25:



2.  5.25(a)(2)  Petitioner states that the material was filed in China on October 13, 2015 with PCT on June 28, 2016, and in Europe on February 13, 2017.

3.  5.25(a)(3)(i)  Petitioner has provided a verified statement that the subject matter in question was not under a secrecy order at the time it was filed, and that it is not currently under a secrecy order.

5.  5.25(a)(4)  Petitioner has paid the fee set forth in 37 CFR 1.17(g).

However, the instant renewed petition has not satisfied the requirements of 37 CFR 5.25(a)(3)(ii) and 37 CFR 5.25(a)(3)(iii).

As to the requirements of 37 CFR 5.25(a)(3)(ii), Applicant states that the petition under             37 CFR 5.25 was first filed on August 25, 2017, via United States Postal Service (USPS) Express Mail Service.  Applicant has provided a copy of the USPS Express Mail Service receipt, reflecting a tracking number of EM058657586US.  Applicant’s additional argumentation and evidence in this regard is noted; however, Applicant has not established, in accordance with 37 CFR 1.10(e), that the correspondence contained in the mailing accorded tracking number EM058657586US, was the initial petition under 37 CFR 5.251. As to this, it is noted that 37 CFR 1.10(e) provides:

(e) Any person mailing correspondence addressed as set out in § 1.1(a) to the Office with sufficient postage utilizing the Priority Mail Express® Post Office to Addressee service of the USPS but not received by the Office, may petition the Director to consider such correspondence filed in the Office on the USPS deposit date, provided that: 
(1) The petition is filed promptly after the person becomes aware that the Office has no evidence of receipt of the correspondence; 
(2) The number of the Priority Mail Express® mailing label was placed on the paper(s) or fee(s) that constitute the correspondence prior to the original mailing by Priority Mail Express®; 
(3) The petition includes a copy of the originally deposited paper(s) or fee(s) that constitute the correspondence showing the number of the Priority Mail Express® mailing label thereon, a copy of any returned postcard receipt, a copy of the Priority Mail Express® mailing label showing the "date accepted," a copy of any other official notation by the USPS relied upon to show the date of deposit, and, if the requested filing date is a date other than the "date accepted" on the Priority Mail Express® mailing label or other official notation entered by the USPS, a showing pursuant to paragraph (d)(3) of this section that the requested filing date was the date the correspondence was deposited in the Priority Mail Express® Post Office to Addressee service prior to the last scheduled pickup for that day; and 

(4) The petition includes a statement which establishes, to the satisfaction of the Director, the original deposit of the correspondence and that the copies of the correspondence, the copy of the Priority Mail Express® mailing label, the copy of any returned postcard receipt, and any official notation entered by the USPS are true copies of the originally mailed correspondence, original Priority Mail Express® mailing label, returned postcard receipt, and official notation entered by the USPS.

It is noted that 37 CFR 1.10(e)(3) prescribes that the petition under 37 CFR 1.10(e) must include a copy of the originally deposited paper(s) or fee(s) that constitute the correspondence showing the number of the Priority Mail Express® mailing label thereon. However, Applicant has not provided a copy of the papers originally placed in Express Mail package EM058657586US mailed on August 25, 2017, reflecting the Express Mail tracking number that was placed thereon.  See 37 CFR 1.10(b) and 37 CFR 1.10(e).  The petition under 37 CFR 5.25 filed on July 24, 2019, cannot be recognized as having been filed on  August 25, 2017, because the petition does not make a sufficient showing under 37 CFR 1.10(e). Applicant has not, therefore, made a sufficient showing of diligence in filing the petition under 37 CFR 5.25 for proscribed applications filed on October 13, 2015, June 28, 2016, and February 13, 2017. Applicant may consider filing a petition under 37 CFR 1.183 to waive the requirements of 37 CFR 5.25(a)(3)(2) as to the aforementioned aspect of the diligence showing. 

As to the requirements of 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statements of error, as such is contemplated by 37 CFR 5.25, is incomplete in that it does not explain what the procedures of outside counsel Tee & Howe, Dragon Intellectual Property Law Firm, and Liu Shen were for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed abroad.  The verified statements of Xinyin Wu and Chao Zhang did state that Applicant BOE did not have a docketing system identifying the countries where the invention was made, as neither Wu nor Zhang were aware of the U.S. foreign filing license requirement (the verified statements indicate that BOE has since implemented such a docketing system).  The petition does not explain however, whether in its general procedures, outside counsel that filed the proscribed Chinese, PCT, and European applications (Tee & Howe, Dragon Intellectual Property Law Firm, and Liu Shen, respectively) had procedures for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed or whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license.  Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation whether the Applicant, or outside counsel, was responsible for obtaining the foreign filing license before the proscribed patent application is filed.  In the event that it was the responsibility of outside counsel, the renewed petition must explain outside counsel’s procedures for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained, and why such checks failed in this instance.  

Conclusion

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  

A response is due within two months of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 CFR 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Director for Patents
PO Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-WEB

A response is due within two months of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 CFR 1.136(a).

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It is noted that Applicant states the initial petition “…was indeed received by the Patent Office…” The file record as maintained by the USPTO, is the official record and is presumed to be accurate absent a prima facie showing to the contrary. As to whether the initial petition under 37 CFR 5.25 was received by the USPTO on August 25, 2017, it is incumbent upon the Applicant to make a prima facie showing under 37 CFR 1.10 that the petition was received on August 25, 2017. To date, the petition and evidentiary documents do not overcome the presumption of the accuracy of the official file record.